Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-10, as originally filed 19 FEB. 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 FEB. 2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
FIG(s)5: appears to be two separate figures and should have its separated parts embraced by a bracket (see 37 CFR 1.84 (h));
FIG(s)8: appears to be six separate figures and should be labeled as --8a--, --8b--, --8c--, --8d--, --8e--, and --8f-- (see 37 CFR 1.84 (h));
FIG(s)12: appears to be two separate figures and should be labeled as --12a-- and --12b--such (see 37 CFR 1.84 (h));
Many of the figures including shading.  The use of shading may be used if it aids in understanding the invention AND if it does not reduce legibility.  Such shading is preferred in the case of parts shown in perspective, but NOT for cross sections.  See MPEP § 608.02.  In this case, it reduced legibility.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 8: the recitation(s) of ”abutting recesses” is vague, indefinite, and confusing as being unclear how a "shear key void" is created by a single panel as claimed. It is suggested to use the phrase --abutting recesses of like panels-- and the Examiner interpreted this claim as such.
Cl. 1 ln. 6: the recitation(s) of ”the upper and lower surface” lacks proper antecedent basis. It is suggested to use the phrase –an upper and lower surface-- and the Examiner interpreted this claim as such.
Cl. 3-6, 8-10 ln. 1: the recitation(s) of “A panel” is vague and indefinite because each appears to refer to claim 1, which is introduced as “a precast concrete floor panel.”  It is unclear if this panel is the same or different therefrom. It is suggested to use the phrase –A precast concrete floor panel-- and the Examiner interpreted this claim as such.

Cl. 7 ln. 2: the recitation(s) of “an array of panels as claimed in claim 1” is vague and indefinite because each appears to refer to claim 1, which is introduced as “a precast concrete floor panel.” It is suggested to use the phrase –an array of precast concrete floor panels as claimed in claim 1-- and the Examiner interpreted this claim as such.
Cl. 7 ln. 3: the recitation(s) of “the connected adjacent panels” lacks proper antecedent basis. It is suggested to use the phrase –connected adjacent panels-- and the Examiner interpreted this claim as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Ricker et al. US 9447572 B2 (Ricker) in view of VAN DER LEE GIJSBERTUS ANTONIUS WO 2013039390 A1 (Van Der Lee)
As per claim 1 the primary reference of Ricker teaches a precast concrete floor panel suitable for being interconnected and supported on a wall or column in a multi
a reinforced precast concrete slab (slab 2, FIG. 1), 
having a substantially flat upper floor surface (upper side 17, FIG. 1), and 
integral downstands (faces at joint 18, FIG. 4) at or adjacent a perimeter of the panel, 
the downstands providing a continuous enclosure beneath the floor surface (see faces at joint 18, FIG. 4; these are recognized as "providing a continuous enclosure" as broadly claimed because there is a continuous face from top to bottom), 
longitudinal recesses (groove 21, FIG. 4) are formed in the outer vertical downstand faces so that abutting recesses create a shear key void (joint 18, FIG. 4) that can be grouted after assembly to form grouted shear key joints, 
such that where connected adjacent downstands create integral beams (see FIG. 4; the joint 18 is recognized as capable of being grouted to form a shear key joint), and 

Ricker, however, fails to explicitly disclose:
voids are preformed into the upper and lower surface of the downstands for receiving connectors for connecting adjacent panels. 
Van Der Lee teaches such voids capable of being preformed as claimed, specifically:
voids (at least two apertures 40, 40, FIG. 1B) are preformed into the upper and lower surface of the downstands for receiving connectors (see FIG. 1B; note apertures 40 are capable of receiving connectors) for connecting adjacent panels. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ricker by including the plurality of apertures as taught by Van Der Lee —anywhere desired, including at or adjacent a perimeter— in order to connect the panels to a subjacent structure through the use of fasteners because doing so would improve the connection of the panels.
 
As per claim 4 Ricker in view of Van Der Lee teaches the limitation according to claim 1 and Van Der Lee further discloses wherein at least some of the voids (40, 40, FIG. 1B) are internally grooved (see "apertures at locations coinciding with the fixing apertures in the lowered flanges, also for fixing to the underlying 
In other words, the examiner's position is that Ricker in view of Van Der Lee inherently has internally grooved surfaces for receiving anchors.
However, in the alternative, if Van Der Lee does not disclose that the voids or apertures are not internally grooved, then it certainly would have been obvious to a skilled artisan art at the time the invention was made to modify the apertures of Ricker in view of Van Der Lee by including any internal geometry —including grooves— in order to more firmly connect to a subjacent anchor.

As per claim 5 Ricker in view of Van Der Lee teaches the limitation according to claim 1, and Van Der Lee further discloses at least some of the voids are surrounded by recesses (see recess formed to receive plate 7, FIG. 1) sized to receive plates of a connector (reinforcement 7, FIG. 3) for interconnecting the panels. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ricker in view of Van Der Lee by including the recess formed to receive a plate and plate so received as taught by Van Der Lee in order to reinforce the joint between adjacent panels and thereby prevent separation or degradation of the joints.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Ricker in view of Van Der Lee as applied to claim 1 above, and further in view of Laiho et al. US 20100325996 A1 (Laiho).
 per claim 3 Ricker in view of Van Der Lee teaches the limitation according to claim 1 but fails to explicitly disclose:
the downstands contain cast-in double headed studs in both horizontal and vertical orientations.
Laiho teaches such an obvious inclusion of additional studs for the purpose of securing elements, specifically:
the downstands contain cast-in double headed studs (horizontal reinforcement part 8, 8, clenching pin 9, FIG. 3) in both horizontal and vertical orientations (see "both horizontal and vertical orientations" FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ricker in view of Van Der Lee by including any type and any number of additional reinforcements —including "double headed studs" in "both horizontal and vertical orientations"— as taught by Laiho in order to improve the bond between adjacent elements as is old and well known in the art of reinforced concrete joints.

Claim 6, 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Ricker in view of Van Der Lee as applied to claim 1 above, and further in view of Chalik US 4646495 A.
As per claim 6 Ricker in view of Van Der Lee teaches the limitation according to claim 1 but the combination fails to explicitly disclose:
notches are formed along the edge of the panel to locate vertical column or wall reinforcement.
Chalik teaches such a plurality of notches formed in a panel for the purpose of locating a vertical column, specifically:
notches (see at least two notches in edge of slab 1 proximate columns 2 and 2, FIG. 19) are formed along the edge of the panel to locate vertical column or wall reinforcement.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ricker in view of Van Der Lee by including any number of additional notches —including two— along the periphery of the slab as taught by Chalik in order to accommodate any number of additional vertical supports —including two— to build a more robust structure.

As per claim 9-10 Ricker in view of Van Der Lee teaches the limitation according to claim 4 and 5 but fails to explicitly disclose:
notches are formed along the edge of the panel to locate vertical column or wall reinforcement.
Chalik teaches such a plurality of notches formed in a panel for the purpose of locating a vertical column, specifically:
notches (see at least two notches in edge of slab 1 proximate columns 2 and 2, FIG. 19) are formed along the edge of the panel to locate vertical column or wall reinforcement.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ricker in view of Van Der Lee by including any number of additional notches —including two— along the periphery of the slab as taught by Chalik in order to accommodate any number of additional vertical supports —including two— to build a more robust structure.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Ricker in view of Van Der Lee as applied to claim 1 above, and further in view of Miram US 3724157 A.
As per claim 7 Ricker in view of Van Der Lee teaches the limitation according to claim 1 and Ricker discloses including a full diaphragm floor comprising an array of panels as claimed in claim 1 and connectors (see FIG. 2), wherein the connected adjacent panels in combination with grouted shear key joints, enable the full diaphragm floor to be created without the need of cast in- situ structural topping (see FIG. 2; this is recognized as teaching "enable the full diaphragm floor to be created without the need" as claimed because the panels can be 
for a multi
Miram teaches a multi-story structure capable of being formed with the panels taught by Ricker in view of Van Der Lee, specifically:
for a multi
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Ricker in view of Van Der Lee by including the intended use of forming a multi-story building as taught by Miram as an obvious design choice in order to create more usable space. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Ricker in view of Van Der Lee and Laiho as applied to claim 3 above and further in view of Chalik.
As per claim 8 Ricker in view of Van Der Lee and Laiho teaches the limitation according to claim 3 but fails to explicitly disclose:
notches are formed along the edge of the panel to locate vertical column or wall reinforcement. 
Chalik teaches such a plurality of notches formed in a panel for the purpose of locating a vertical column, specifically:
notches (see at least two notches in edge of slab 1 proximate columns 2 and 2, FIG. 19) are formed along the edge of the panel to locate vertical column or wall reinforcement. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/JJS/



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635